By the Court:
The plea must be overruled. It has never been held that a bill in equity to enjoin a judgment at law is of itself a*releaseof errors.. The execution of such a release is often, in some courts perhaps-always, made a condition of allowing an injunction. When that is done, the party proceeding upon his bill would be held to have executed the release, and precluded from reversing the judgment for error, although no release were, in fact, executed. But here-there was no such order, and neither our statute, nor any rule of court makes it necessary, that a release of errors should precede-the operation of an injunction. There is consequently no legal foundation to sustain the plea.